DETAILED ACTION
Applicants’ arguments, filed 8 February 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 146 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 146 is a new claim reciting that the combined flow rate of the solution comprising RNA and the solution comprising cationic lipids to a diameter of the mixing element is at least 150. This does not appear to be adequately supported in the original application as filed. In addition, applicant’s response on 8 February 2021 does not point to a portion of the original disclosure that would provide support for this limitation. A review of the instant specification by the examiner failed to find a portion of the instant specification in which this limitation is adequately supported in the instant specification.


Claim 150 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 150 recites that the concentration of lipids in the solution comprising cationic liposomes is at least 250 mM. This does not appear to be supported in the original application as filed. Applicant’s response on 8 February 2021 (hereafter referred to as applicant’s response) fails to point to a portion of the instant specification whereby this limitation is supported by the original specification. A review of the instant 
Additionally, the examiner notes that even if, purely en arguendo, a lipid concentrations of 250 mM were to have been disclosed by the instant specification, this would not have provided adequate support for the claimed range of at least 250 mM. Support for the value of 250 mM would not have provided adequate support for the recited value of at least 250 mM. This is because the fact the recited claimed range has no upper limit. See MPEP 2163.05(III), first paragraph in section.


Note Regarding Amendment to Claim 29 – No New Matter
Instant claim 29 has been amended to exclude a microfluidic system. This claim amendment appears to be supported at least as per page 80 of the original specification. A portion of the disclosure of page 80 of the original specification is reproduced below.

    PNG
    media_image1.png
    623
    656
    media_image1.png
    Greyscale

The above-reproduced text appears to indicate that methods involving microfluidic elements differ from the method of the instant invention, and provide results that are inferior to those of the instant invention. As such, this appears to provide support for the claim limitation reciting that the claimed method utilizes a continuous flow system that is other than a microfluidic system.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 146 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 146 further modifies claim 146 by requiring that the ratio of the combined flow rate of the solution comprising RNA and the solution comprising cationic liposomes to the diameter of the mixing element is at least 150. It is unclear how the phrase “at least 150” further modifies the claim; this is because the phrase “at least 150 lacks units. As best understood by the examiner, the phrase “at least 150” should be expressed with the units of area/time. The examiner provides the following explanation in support of this position.
Claim 146 recites the ratio of flow rate to diameter. As best understood by the examiner, flow rate is expressed in the units of volume per time, e.g.             
                
                    
                        
                            
                                m
                                e
                                t
                                e
                                r
                                s
                            
                            
                                3
                            
                        
                    
                    
                        s
                        e
                        c
                        o
                        n
                        d
                    
                
            
        . In contrast, diameter is expressed in the units of length, e.g. meters. As such, dividing             
                
                    
                        (
                        
                            
                                
                                    
                                        m
                                        e
                                        t
                                        e
                                        r
                                        s
                                    
                                    
                                        3
                                    
                                
                            
                            
                                s
                                e
                                c
                                o
                                n
                                d
                            
                        
                        )
                    
                    
                        m
                        e
                        t
                        e
                        r
                        s
                    
                
            
         results in the units of area per time, such as             
                
                    
                        
                            
                                m
                                e
                                t
                                e
                                r
                                s
                            
                            
                                2
                            
                        
                    
                    
                        s
                        e
                        c
                        o
                        n
                        d
                    
                
            
        .
As such, the ratio recited by claim 146 should be expressed in terms of the units of area per time.
However, the value of at least 150 in claim 146 does not have units, and is not expressed in terms of area per time. As such, it is unclear to what units the value of at             
                
                    
                        
                            
                                m
                                e
                                t
                                e
                                r
                                s
                            
                            
                                2
                            
                        
                    
                    
                        s
                        e
                        c
                        o
                        n
                        d
                    
                
            
         or a different set of units such as             
                
                    
                        
                            
                                m
                                e
                                t
                                e
                                r
                                s
                            
                            
                                2
                            
                        
                    
                    
                        h
                        o
                        u
                        r
                    
                
            
         or             
                
                    
                        
                            
                                m
                                i
                                l
                                l
                                i
                                m
                                e
                                t
                                e
                                r
                                s
                            
                            
                                2
                            
                        
                    
                    
                        s
                        e
                        c
                        o
                        n
                        d
                    
                
            
        . Therefore, it is unclear how the value of at least 150 further limits the claim.
For the purposes of examination under prior art, the examiner will examine claim 146 as if it has the same scope of claim 136, upon which it depends.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 29, 116-137, 141-144, and 146-150 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hefesha et al. (WO 2016/156398 A1) in view of Garidel et al. (US 2005/0064026 A1).
Hefesha et al. (hereafter referred to as Hefesha) is drawn to a lipid particle for delivery of RNA to a cell, including for inducing an immune response, as of Hefesha, title and abstract. Hefesha teaches the following method, as of page 72, claim 42, reproduced below.

A method of producing a particle of any one of claims 1 to 20 comprising the following steps of:
(i) providing a colloidal lipid dispersion comprising at least one cationic lipid and at least one water-soluble therapeutically effective compound, and
(ii) adding RNA to the lipid dispersion comprising at least one cationic lipid and at least one water-soluble therapeutically effective compound.

The skilled artisan would have understood that this method would have produced a lipoplex, as of Hefesha, page 1, lines 10-15.
Hefesha does not teach continuous flow manufacturing.


    PNG
    media_image2.png
    785
    510
    media_image2.png
    Greyscale


Garidel is not anticipatory because, while Garidel teaches preparation of lipoplexes, those exemplified in the examples of Garidel are made with DNA rather than RNA.
It would have been prima facie obvious for one of ordinary skill in the art to have prepared lipoplexes of Hefesha using the method of Garidel. Hefesha is drawn to preparing lipoplexes of cationic liposomes and RNA, but does not teach continuous preparation of such liposomes. Garidel is drawn to preparation of lipoplexes with DNA, but suggests that the method of Garidel can be used to prepare lipoplexes with RNA. As such, the skilled artisan would have been motivated to have used the method of Garidel to have predictably prepared the lipoplexes of Hefesha with a reasonable expectation of success.
In addition, the examiner notes that making a non-continuous process to be continuous would not appear to be sufficient to overcome a prima facie case of obviousness. See MPEP 2144.04(V)(E).
As to claim 29, the examiner takes the position that had the method of Garidel been conducted to form the lipoplexes of Hefesha, this would have resulted in the claimed method.
As to claim 29, the claim requires that the continuous flow fluidic system is not a microfluidic system. Neither Garidel nor Hefesha appear to teach a microfluidic system.
As to claim 29, the claim requires a specific Reynolds number. Garidel appears to be silent with respect to this feature. Nevertheless, the examiner notes that Garidel 
As to claim 116, Hefesha teaches a liposome as of page 2 lines 9 and 13.
As to claims 117-118, Hefesha teaches a size of 200-800 nm, as of page 4 lines 17-18.
As to claim 119, Hefesha teaches cationic liposomes as of page 2 line 9.
As to claim 120, Hefesha teaches a cationic lipid as of claim 15 on page 69 and a helper lipid as of claim 16 on page 69.
As to claim 121, Hefesha teaches DOTAP and DOTMA as of claim 15 on page 69 as cationic lipids.

As to claim 123, Hefesha teaches DOTMA/DOPE as of page 8 line 11.
As to claims 124-125, Hefesha teaches a 2:1 molar ratio of DOTMA to DOPE as of page 8 line 21.
As to claim 126, Hefesha teaches a modified ethanol injection method, as of at least page 46 lines 16-28. This is understood to read on the claimed requirements. This issue was discussed in greater detail on pages 3-4 of the office action on 30 July 2020.
As to claim 127, Garidel is understood to introduce the nucleic acid in an aqueous medium, as of at least figure 4.
As to claim 128, the skilled artisan would have expected that the flow rate of Garidel would have allowed mixing.
As to claim 129, the claim requires a specific Reynolds number. Garidel appears to be silent with respect to this feature. Nevertheless, the examiner notes that Garidel teaches a wide range of values for the flow rate, as of Garidel, paragraph 0044, wherein the flow rate can range from 10-250 mL per minute. As such, the skilled artisan would have been motivated to have optimized the flow rate to be in the amounts taught by Garidel. As flow rate is a critical component for the calculation of Reynolds number, the skilled artisan would have been motivated to have optimized the Reynolds number to have been in the range of values that could be obtained using the flow rate of Garidel for predictable formation of a lipoplex with a reasonable expectation of success. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 
As to claim 130, the skilled artisan would have understood that the mixing ratio of the nucleic acids and the cationic liposomes was controlled in the method of Garidel
As to claim 131, the skilled artisan would have understood that the volumes of the nucleic acids and the cationic liposomes was controlled in the method of Garidel.
As to claim 132, Garidel teaches equal volumes of the suspension containing liposomes and solution containing nucleic acid, as of paragraph 0022.
As to claim 133, the skilled artisan would have understood that the setup of Garidel would have been successful and would not have clogged.
As to claim 134, none of the above references appear to have measured the Bragg peak in x-ray scattering. Nevertheless, the lipoplex made either by the method of Hefesha or the method of Hefesha as modified by Garidel appears to comprise the same ingredients as the lipoplex made by the claimed method; namely, a cationic liposome and RNA. As such, the skilled artisan would have expected that the liposome of Hefesha would have had a Bragg peak in the manner required by the instant claim as it appears to be essentially the same product as made by the method of the instant claims. Something which is old (e.g. a lipoplex comprising a cationic liposome and RNA) does not become patentable upon the discovery of a new property (e.g. the Bragg 
As to claim 135, Hefesha teaches an average diameter of 200 nm to 800 nm, as of page 69, claim 18 of Hefesha.
As to claim 136, Garidel teaches a y-shaped mixing element, as of paragraphs 0058-0059.
As to claim 137, Garidel teaches that the y-shaped mixing element has a diameter of 3-5 mm, as of paragraph 0059.
As to claims 141-142, Garidel teaches sodium chloride at 50 mM, as of Garidel, paragraph 0066.
As to claim 143, the RNA of Hefesha encodes a protein or peptide, as of page 3 lines 10-15.
As to claim 144, Hefesha teaches a positive/negative (cationic lipid/RNA nucleotide) ratio of 1.3:2, as of page 49 lines 5-10.
As to claim 146, this claim is interpreted as having essentially the same scope as that of claim 136. See the above rejection under 35 U.S.C. 112(b). As such, the rejection over Hefesha in view of Garidel applies to claim 146 for the same reason as it was applied to claim 136.
As to claim 147, Hefesha teaches lipid concentrations of 180 and 90 mM for DOEPC (a cationic lipid) and DOPC (a zwitterionic lipid), as of Hefesha, page 67, line 10. This is a total lipid concentration of 270 mM. As such, the concentration of both RNA and cationic liposomes would have exceeded 45 mM. Hefesha also teaches 100 mM HEPES buffer, as of Hefesha, page 46, line 17; this exceeds 45 mM.

As to claim 149, Hefesha teaches a ratio of positive/negative charge of between 0.025 and 4 (i.e. 0.025:1 positive:negative to 4:1 positive:negative). This overlaps with the claimed ratio of 3:1 to 5:1 positive:negative. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 150, Hefesha teaches lipid concentrations of 180 and 90 mM for DOEPC (a cationic lipid) and DOPC (a zwitterionic lipid), as of Hefesha, page 67, line 10. This is a total lipid concentration of 270 mM, which is within the claimed range. Even if, purely en arguendo, the lipid concentrations of Hefesha were not in the claimed range, it nevertheless would have been prima facie obvious for the skilled artisan to have optimized the concentrations of lipid to have been within the claimed range. Generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided. Additional, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of mixing a combination of cationic and non-cationic lipids with RNA to form a lipoplex is taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of lipid concentration by routine experimentation.


Claim 138 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hefesha et al. (WO 2016/156398 A1) in view of Garidel et al. (US 2005/0064026 A1), the combination further in view of Zelphati et al. (Gene Therapy (1998) 5, 1272–1282).
Hefesha is drawn to a lipoplex formed with a cationic liposome and RNA. Garidel is drawn to methods of forming lipoplexes continuously with cationic liposomes and nucleic acids. See the rejection above over Hefesha in view of Garidel.
Neither Hefesha nor Garidel teach the required first and second syringes.
Zelphati et al. (hereafter referred to as Zelphati) is drawn to lipoplex formulations for gene delivery, as of Zelphati, page 1272, title and abstract. The method appears to be continuous, as of Zephati, page 1272, left column of abstract. Zelphati teaches the following setup for production, as of page 1274, figure 3, reproduced below.

    PNG
    media_image3.png
    369
    565
    media_image3.png
    Greyscale

Zelphati also appears to teach a syringe for lipid particle and another syringe for nucleic acid on the same pump, as of Zelphati, page 1274, left column, last paragraph above figure 3, as is required by instant claim 38.
Zelphati differs from the claimed invention because Zelphati is drawn to making liposomes comprising DNA, rather than RNA. Also, as best understood by the examiner, there does not appear to be evidence that the skilled artisan would have been motivated to have modified the method of Zelphati to have achieved the recited Reynolds numbers.
It would have been prima facie obvious for one of ordinary skill in the art to have used the syringe pumps of Zelphati to have introduced the solution comprising the liposomes to the solution comprising the RNA, as of the combination of Hefesha in view of Garidel. The combination of Hefesha in view of Garidel is drawn to a method of continuously forming lipoplexes by mixing a solution comprising cationic liposomes with .


Claims 139-140 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hefesha et al. (WO 2016/156398 A1) in view of Garidel et al. (US 2005/0064026 A1), the combination further in view of Mallett et al. (US 2008/0196762 A1).
Hefesha is drawn to a lipoplex formed with a cationic liposome and RNA. Garidel is drawn to methods of forming lipoplexes continuously with cationic liposomes and nucleic acids. See the rejection above over Hefesha in view of Garidel.
Neither Hefesha nor Garidel teach flow rate sensors and a feedback loop for online control of flow rates.
Mallett et al. (hereafter referred to as Mallett) is drawn to a pump comprising a flow regulator, as of Mallett, title and abstract. Said device comprises sensors to determine flow rate using temperature and pressure, as of Mallett, paragraph 0024. The device of Mallet can provide feedback to the pump and accordingly adjust flow, as of Mallett, paragraphs 0038-0039. Said device can make adjustments in real time, as of 
Mallett does not teach lipoplexes.
It would have been prima facie obvious for one of ordinary skill in the art to have used the pump of Mallett with the flow rate sensors and real-time adjustments to have operated the devices of Garidel. Garidel is drawn to devices and setups for pumping cationic liposome and nucleic acid together to form a lipoplex. The skilled artisan would have been motivated to have used the pumps of Mallett to have pumped the liposome reagent and the nucleic acid reagent together. The skilled artisan would have been motivated to have done this in order to have predictably improved the ability for the pump to adjust flow rate in case there is an inconsistency to have predictably resulted in a more consistent reaction with less potential for errors with a reasonable expectation of success.
As to claim 139, Mallet teaches sensors to determine flow rate using temperature and pressure, as of Mallett, paragraph 0024. As best understood by the examiner, the device of Mallet comprises a pressurized vessel which acts as a pump, as of at least paragraph 0031 of Mallett.
As to claim 140, the device of Mallet can provide feedback to the pump and accordingly adjust flow, as of Mallett, paragraphs 0038-0039. Said device can make adjustments in real time, as of Mallett, abstract.


Response to Arguments
Applicant has provided arguments regarding the previously applied rejections, as of applicant’s response on 8 February 2021 (hereafter referred to as applicant’s response). These arguments are addressed below.
As an initial matter, the examiner notes that various rejections were presented in the prior office action on 8 October 2020. Some of these rejections have been withdrawn. Applicant’s arguments are substantively addressed only to the extent that they apply to the currently pending rejections.
Routine Experimentation and MPEP 2144.05(II)(A): In applicant’s response, page 8, second to last paragraph, applicant argues that the examiner has failed to provide any argument or evidence to support a position that features recited in the present claims are merely "optimum or workable ranges" that could or would be discovered "by routine experimentation." This is not persuasive. MPEP 2144.05(II)(A) states that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It is the examiner’s position that the general conditions of combining cationic liposomes with nucleic acids to form lipoplexes in a continuous manner are taught by the prior art. See e.g. pages 13-15 of the prior office action on 8 October 2020. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of Reynolds number by routine experimentation.
In actuality, the examiner notes that Reynolds number is calculated from flow rate and the diameter of the tube through which flow occurs, and it would have been prima facie obvious for the skilled artisan to have optimized at least the flow rate 
Alleged Unexpected Results: Applicant further provides arguments regarding alleged improved properties of the claimed method as compared with methods with a lower Reynolds number, as of at least page 9 of applicant’s response. At this point, applicant cites data in the instant specification and drawings allegedly in support of this position, specifically as of at least figures 13-14 and Table 6 of the instant specification.
Review of Data in Instant Specification: Applicant presents data regarding various formulations, as of page 82, Table 6, reproduced below.

    PNG
    media_image4.png
    311
    599
    media_image4.png
    Greyscale

Data from the above-reproduced figure appears to have been presented in figures 13 and 14, which are reproduced below. The examiner clarifies that figure 13 is drawn to a 3.2 mm inner diameter and figure 14 is drawn to a 2.4 mm inner diameter.

    PNG
    media_image5.png
    518
    583
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    463
    755
    media_image6.png
    Greyscale

In the above-reproduced examples, only the 20 mL/minute and 40 mL/minute examples in figure 13 have a Reynolds number below the claimed range; in contrast, the other examples have a Reynolds number within the claimed range. The above-reproduced data does appear to show particle sizes closer to about 300 nm and 
Statistical Significance of Applicant’s Data: In order to obtain a patent based upon unexpected results, the burden is on applicant to establish that the results obtained are unexpected and significant. This significance must be both statistical and practical. See MPEP 716.02(b)(I). It is unclear to the examiner if the claimed method results in a statistically significant improvement over the teachings of Garidel. This determination is made in view of Garidel, page 13, Table 10, which is reproduced below.

    PNG
    media_image7.png
    138
    411
    media_image7.png
    Greyscale

Also see Garidel, page 17, right column, Table 27. As such, the sizes and polydispersity indices taught by Garidel appear to be statistically similar to the sizes and polydispersity indices obtained by the inventive examples in figures 13 and 14, reproduced above. As such, this would appear to support the position that the results obtained by the instantly claimed method do not appear to be a statistically significant improvement over the results taught by Garidel.
Would a Decrease of Particle Size and Polydispersity with Increasing Reynolds Number been Expected? – Examiner’s Point Regarding This Issue: 


    PNG
    media_image8.png
    444
    554
    media_image8.png
    Greyscale

Costa teaches the following, as of page 40, lines 27-28, relevant text reproduced below.



Costa also teaches a decrease of polydispersity index (abbreviated as PDI in Costa) with increased aqueous flow rate, as of Costa, figure 19, wherein the relevant portion of the figure is reproduced below.

    PNG
    media_image9.png
    469
    1036
    media_image9.png
    Greyscale

The skilled artisan would have been aware that Reynolds number would have increased with increasing aqueous flow rate.
As such, the data from Costa would appear to show that increasing flow rate, and thereby increasing Reynolds number in a method of making liposomes results in decreased polydispersity index. This would appear to indicate that the concept of increasing Reynolds number to result in smaller and less polydisperse particles would have been an expected result at the time of filing of the instant application. Such expected beneficial results would have been evidence of obviousness; see MPEP 716.02(c)(II).

 Alleged Unexpected Results – Summary of Examiner’s Position: As such, it is the examiner’s position that applicant does not appear to have shown that increasing the Reynolds number to have been in the claimed range would have resulted in a statistically significant decrease in particle size and polydispersity index. Furthermore, even if, purely en arguendo, such a statistically significant relationship were to have been shown, it does not appear to be that such a result would have been unexpected, as the Costa reference appears to show a correlation between higher Reynolds number and lower particle sizes and polydispersity indices.
Reynolds Number and Flow Rate: In applicant’s response at the bottom of page 10 and the top of page 11, applicant makes the argument that Reynolds number and flow rate are not synonymous. The examiner does not dispute that Reynolds number and flow rate are not the same, but takes the position that nowhere in the examiner’s prior office action did the examiner take the position that Reynolds number and flow rate are synonymous. In contrast, the skilled artisan would have been aware that the Reynolds number would have been directly proportional to the fluid density, flow rate, and characteristic linear dimension (e.g. pipe width) and inversely proportional to viscosity. However, the skilled artisan would have understood that higher flow rates 
MPEP 2144.04(V)(E): In applicant’s response, page 11, applicant argues that legal precedent can provide the rationale supporting obviousness only if the facts in the case are sufficiently similar to those in the claimed invention. As best understood by the examiner, applicant appears to argue that the facts in the case In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963), which was cited in MPEP 2144.04(V)(E), are so different from the facts of the instant application that reliance upon this section of the MPEP by the examiner is improper. The examiner disagrees. In the instant application, one of the main differences between the method of the Hefesha reference and the claimed method is that the method of the Hefesha reference is continuous, whereas the claimed method is not continuous. There appears to be a similar issue in the cited case In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). As such, the examiner disagrees with applicant’s position that the cited case is too different from the instant case to be relied upon by the examiner in setting forth the rejection.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612